TOWNSEND, District Judge
(orally). The merchandise in question comprises certain napkins and tablecloths, assessed for duty under the provisions of paragraph 276 of the act of 1894, as “articles embroidered by hand or machinery, composed of flax,” n. s. p. f., at 50 per cent, ad valorem. The importers protested, claiming that they were dutiable at 35 per cent, ad valorem, under paragraph 277 of said act, as “manufactures of flax” n. s. p. f. The contention of counsel for the importers that the embroidery is insignificant is not sustained by the proof. The articles are substantially embroidered, — in some cases with a monogram; in others, with a crest and initial, The decision of the board of general appraisers is affirmed.